Supplement dated March 3, 2009 to the Appleton Group PLUS FundStatement of Additional Information dated October 3, 2008 This supplement makes the following amendments to disclosures in the Statement of Additional Information (“SAI”) dated October 3, 2008. The disclosure in the section entitled “Management of the Fund – Board of Trustees” beginning on page B-15 is amended as set forth in the excerpt of the table showing the Interested Trustee and Officers of the Fund to reflect the appointment of Ms. Kristin M. Cuene as Chief Compliance Officer: Management of the Fund (Table excerpted.) Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation During the Past Five Years Other Directorships Held by Trustee Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 46 Chairperson, President andPrincipal Accounting Officer and Trustee Indefinite Term; Since August 22, 2001 23 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 51 Vice President and Treasurer Indefinite Term, Since January 10, 2008 (Vice President) and Since September 10, 2008 (Treasurer) N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2004-Present); Mutual Fund Administrator, United Missouri Bank (2000-2004) N/A Kristin M. Cuene 615 E. Michigan St. Milwaukee, WI53202 Age: 40+ Chief Compliance Officer Indefinite Term; Since January 23, 2009 N/A Attorney, Compliance Officer, U.S. Bancorp Fund Services, LLC (2008-Present); Attorney, Investment Management, Quarles & Brady, LLP (2007-2008); Student, University of Pennsylvania (2004-2007). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 29 Secretary Indefinite Term; Since November 15, 2005 N/A Counsel, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A * Mr.
